i          i        i                                                                  i      i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00012-CV

                                 IN RE PARADIGM OIL, INC., et al.,
                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialynn Barnard, Justice

Delivered and filed: January 14, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 7, 2009, relators filed a petition for writ of mandamus. This court has determined

that relators are not entitled to the relief sought. Therefore, the petition is DENIED. TEX . R. APP .

P. 52.8(a).

           Relators shall pay all costs incurred in this proceeding.

                                                  PER CURIAM




         … This proceeding arises out of Cause No. 2003-CI-14549, styled Retamco Operating,
           1

Inc. v. Paradigm Oil, Inc., et al., filed in the 131st Judicial District Court, Bexar County, Texas.